PER CURIAM
Motor Vehicles Division (MVD) appeals the circuit court’s judgment vacating its order suspending petitioner’s driving privileges pursuant to ORS 813.410. When asked to take a breath test, petitioner responded, “No, not without the advice of an attorney.” MVD argues, and we agree, that the response was a refusal. Moore v. Motor Vehicles Division, 293 Or 715, 725, 652 P2d 794 (1982).
Reversed and remanded with instructions to reinstate the suspension order as of the effective date of this decision.